Citation Nr: 0516657	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of head 
trauma, to include headaches and a seizure disorder, and, if 
so, whether service connection may be granted.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a compensable rating for residuals of a 
perforated right tympanic membrane.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The issue of entitlement to service connection for residuals 
of a head injury, to include a seizure disorder, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A rating decision in June 1980 denied service connection 
for a nervous condition (borderline thought disorder/central 
nervous system impairment).  The veteran was notified of that 
decision and did not file a notice of disagreement within one 
year of the mailing of that notice.  

2.  Evidence added to the record since June 1980 concerning 
residuals of a head injury, to include headaches and a 
seizure disorder, was not previously of record and 
specifically relates to the issue of service connection for 
the claimed disability.  

3.  The medical evidence does not show that the veteran 
currently has tinnitus or that any tinnitus that may be 
present is etiologically related to his in-service head 
injury.  

4.  The residuals of the veteran's perforated right tympanic 
membrane produce no significant impairment.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1980 rating decision, 
which denied the veteran's claim for service connection for a 
nervous condition, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2004).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  The criteria for a compensable rating for residuals of a 
perforated right tympanic membrane are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.87, Code 6211 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  In addition to the explicit 
VCAA notice in September 2002, VA also sent letters to the 
veteran in March and September 2003 and March and October 
2004 regarding his claims and as to what evidence was still 
needed.  In addition, by virtue of the rating decision on 
appeal, the statement of the case, and the supplemental 
statement of the case, he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the May 
2003 and February 2005 supplemental statements of the case.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2003 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the compliant VCAA 
notice was sent to the veteran after the initial adjudication 
of his claims.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  Although the notice provided to 
the veteran in March 2003 was not given prior to the first 
adjudication of the claim, the content of the various notice 
letters fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and supplemental 
statements of the case were provided to the veteran in May 
2003 and February 2005.  

Analysis

The record shows that VA has attempted on several occasions 
to assist the veteran in developing his claims.  The RO 
scheduled him for a personal hearing, at his request, in 
January 2003; he did not appear for the hearing.  The veteran 
did testify at a videoconference hearing before the Board in 
October 2003.  Subsequently, the RO scheduled him for a VA 
compensation examination in April 2004, but he did not report 
for the examination.  In June 2004, the RO received 
communication from the veteran indicating an address 
different from that previously on file.   The RO then 
notified the veteran at that address that he had been 
scheduled for another VA compensation examination in October 
2004, but he also failed to report for that examination.  In 
December 2004, the RO learned that the veteran had been 
confined in the Texas state prison system in September 2004.  
The RO has, on multiple occasions, written the veteran 
requesting additional information, particularly regarding 
names and addresses of health care providers who had treated 
him for his various claimed disabilities, without response 
from him.  

The Board finds that the RO has fulfilled its duty to assist 
the veteran in the development of his claims.  It should be 
pointed out that the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tinnitus or other chronic disorder of the nervous system 
becomes manifest to a degree of 10 percent within 1 year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Residuals of head trauma, to include headaches and a seizure 
disorder

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in June 1980 denied service connection for 
a nervous condition (borderline thought disorder/central 
nervous system impairment).  The veteran was notified of that 
action and did not file an appeal with one year of that 
notice.  

The evidence that was of record in June 1980 consisted 
primarily of the veteran's service medical records and the 
summary of a VA hospitalization from January to March 1976.  
The service medical records show that he sustained a head 
injury in December 1971 and was hospitalized for three days.  
The records are unclear as to whether he actually sustained a 
basilar skull fracture.  The head injury did apparently 
result in a perforated right tympanic membrane, however; 
service connection has been established for that disability.  
The service records, including the report of the veteran's 
separation examination in April 1972, do not note any 
abnormal neurological clinical findings; on the history 
portion of the separation examination report, however, he did 
check the box indicating a history of "nervous trouble."  

The summary of the 1976 VA hospitalization notes that the 
disorder for which the veteran was primarily treated was drug 
dependency to heroin.  The examiner reported that 
psychological testing had revealed that, although he did not 
appear to be floridly psychotic at that time, some features 
of his past performance seemed to indicate a possible 
borderline thought disorder and/or possible borderline 
central nervous system impairment.  The report does not 
specify what sort of central nervous system impairment was 
contemplated, but no pertinent abnormal clinical findings 
were recorded.  None of the records referred to any history 
of seizures.  

Evidence that has been added to the record since June 1980 
consists of VA clinic records dated in August and September 
2002.  Those records primarily reflect treatment for 
unrelated disorders.  However, several of the records note 
that the veteran had a history of a seizure disorder which, 
according to one record, had been present since his in-
service head injury.  That record also indicates that he was 
then taking Dilantin every other day, apparently in treatment 
for the seizure disorder.  

The veteran testified before the Board at a videoconference 
hearing in October 2003.  He described the head injury that 
he sustained in December 1971.  He testified that he had had 
headaches and seizures ever since the head injury.  The 
veteran stated that, although he had his first seizure was in 
1999, physicians had told him that the seizures may be due to 
his head injury.  

The Board finds that the 2002 VA treatment records are new, 
in that they were not previously of record, and that they are 
material, in that they show the presence of a seizure 
disorder that had not been noted previously, and they also 
indicate that the disorder may be due to the in-service head 
injury.  

Inasmuch as new and material evidence has been presented 
since the June 1980 rating decision, the veteran's claim for 
service connection for residuals of a head injury, to include 
a seizure disorder, is reopened.  To this extent, the appeal 
is allowed.  

As set forth above, after determining that new and material 
evidence has been presented, the Board must then proceed to 
the second step, i.e., evaluating the merits of the claim, 
but only after ensuring that the duty to assist the claimant 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  

Because the RO has not considered the merits of the claim in 
light of all the evidence of record, it would be prejudicial 
to the veteran for the Board to do so without first affording 
the RO an opportunity to review the veteran's claim.  
Therefore, the case must be Remanded.  The Board's directions 
to the RO in this regard are addressed in the Remand section 
that follows this decision.  

Tinnitus 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tinnitus becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records, as well as the post-service 
treatment records, are completely negative for notation by 
any examiner of complaints or diagnosis or tinnitus; 
similarly, no examiner has related any tinnitus that they 
veteran may have to his in-service head injury.  

In addition, because the veteran testified at his 
videoconference hearing that he had been treated for his 
tinnitus, the RO requested that he provide information 
regarding the treating health care providers and scheduled 
him for a VA compensation examination.  He has not responded 
to the information requests and did not report for the 
scheduled examinations.  

Because the medical evidence of record does not document 
tinnitus, because the veteran has failed to furnish requested 
information regarding tinnitus, and because he failed to 
report for two scheduled examinations, the Board concludes 
that there is insufficient evidence to support a finding that 
the veteran currently has tinnitus that was caused by his in-
service head injury, or that may be presumed to have been 
incurred in service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Increased rating for residuals of right tympanic membrane 
perforation

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

VA's rating schedule provides only a noncompensable 
evaluation for residuals of perforation of the tympanic 
membrane.  38 C.F.R. § 4.87, Code 6211.  A compensable rating 
for the disability is not warranted under any relevant 
diagnostic code of the rating schedule.  

Although some of the post-service medical records note the 
presence of a perforated right tympanic membrane, they do not 
note any particular complaints or abnormal clinical findings 
referable to the disability.  At his videoconference hearing, 
the veteran testified that he would have pain that started in 
his right ear, but his overall description of the symptoms 
appeared to indicate headaches, rather than ear pain.  The 
veteran's headaches complaint is discussed above in relation 
to his claim concerning residuals of a head injury.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his right tympanic membrane perforation since 
his separation from service.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his right tympanic membrane perforation.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

New and material evidence having been presented, the claim 
for service connection for residuals of a head injury, to 
include headaches and a seizure disorder, is reopened.  

Service connection for tinnitus is denied.  

A compensable evaluation for residuals of right tympanic 
membrane perforation is denied.  


REMAND

In light of the new evidence that has been added to the 
record, the Board believes that an additional effort should 
be made to assist the veteran in developing evidence to 
support his claim for service connection for residuals of a 
head injury.  The Board recognizes that he failed to respond 
to earlier attempts to obtain additional information and that 
he may still be incarcerated.  Nevertheless, the duty to 
assist requires that an effort should be made to obtain 
information regarding sources of treatment for the claimed 
disability and to schedule the veteran for another 
examination or, if not possible, to obtain a medical opinion.  

Therefore, this case is REMANDED to the RO fore the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers-VA and non-
VA-who have treated him for residuals of 
his head injury, to include headaches and 
a seizure disorder, since his separation 
from service.  With any needed signed 
releases, the RO should request copies of 
all records identified by him.  All 
records so received should be associated 
with the claims file.  

2.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for a neurological examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses relating to 
residuals of the head injury sustained by 
the veteran in service, headaches and a 
seizure disorder in particular.  The 
examiner should be requested to provide 
an opinion as whether it is at least as 
likely as not that any current 
neurological manifestations are residuals 
of the veteran's in-service head injury.  
The opinion should be supported by 
adequate rationale.  In the event that an 
examination cannot be completed, the RO 
should forward the file to a neurological 
examiner to obtain an opinion based on 
the available medical record, to the 
extent possible.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim on the 
basis of all of the evidence of record.  
If action taken remains adverse to his, 
he and his accredited representative 
should be furnished a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


